Case 5:21-cv-00108-SMH-MLH Document 10 Filed 05/27/21 Page 1 of 1 PageID #: 54




                            UNITED STATES DISTRICT COURT

                     FOR THE WESTERN DISTRICT OF LOUISIANA

                                  SHREVEPORT DIVISION

 JAMES KNIGHTEN                                    CIVIL ACTION NO. 21-108-P

 VERSUS                                            CHIEF JUDGE HICKS

 JASON PORTER, ET AL.                              MAGISTRATE JUDGE HORNSBY

                                      JUDGMENT

        For the reasons stated in the Report and Recommendation of the Magistrate

 Judge previously filed herein (Record Document 8), and after an independent review of

 the record, and noting the lack of written objections filed by Plaintiff, and determining that

 the findings are correct under the applicable law;

        IT IS ORDERED that Plaintiff’s complaint is DISMISSED WITHOUT PREJUDICE

 for failure to prosecute pursuant to Rule 41(b) of the Federal Rules of Civil Procedure.

        THUS DONE AND SIGNED, in chambers, at Shreveport, Louisiana, on this 27th

 day of May, 2021.
